OPINION AND ORDER

Nancy Stallard Steele (now Nancy Sue Stallard) was suspended from the practice of law for her failure to pay Kentucky Bar Association dues by order March 22, 1989. Notices were sent to Stallard in care of an air force base in Alabama. Although she was *909assigned to temporary duty to that base for a three-month period, she claims she did not request that her official Kentucky Bar Association roster address be changed.
Neither the Kentucky Bar Association nor Stallard are able to provide a factual explanation of how her official roster address was changed in the records of the Kentucky Bar Association. There is no doubt however, that through no fault of her own, she never received notice of dues payment and was not provided with an opportunity to fulfill her dues payment in a timely manner.
The Kentucky Bar Association, through its Executive Director, Bruce K. Davis, has reviewed this matter and by its motion, requests extraordinary relief to permit Stallard to be restored to the practice of law in Kentucky.
SCR 3.050 governs the suspension of an attorney for non-payment of dues. Reinstatement is provided for by SCR 3.500. Given the fact that any error which caused this situation cannot be attributed to Stallard and recognizing that no record keeping system is perfect, this Court does not find her culpable in this situation.
It is therefore ordered that the extraordinary relief requested be granted and that Nancy Stallard Steele (now Nancy Sue Stal-lard) be restored to the practice of law in Kentucky on payment of any bar association dues which remain outstanding.
All concur.
/s/ Robert F. Stephens Chief Justice